Citation Nr: 9922067	
Decision Date: 08/06/99    Archive Date: 08/12/99

DOCKET NO.  95-21 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable evaluation for rectal 
abscess and fistulectomy prior to March 29, 1995.  

2.  Entitlement to a rating in excess of 10 percent for 
rectal abscess and fistulectomy from March 29, 1995 through 
January 1996.  

3.  Entitlement to a current compensable rating for rectal 
abscess and fistulectomy. 


INTRODUCTION

The veteran had active service from October 1970 to August 
1994.  

This appeal is from an original rating decision dated in 
February 1995 of the Los Angeles Regional Office (RO) that 
granted a noncompensable evaluation for residuals of 
fistulectomy, effective September 1, 1994.  The veteran 
notified the Department of Veterans Affairs (VA) that he 
moved in 1997 to Florida, and the St. Petersburg RO currently 
has jurisdiction of the case.  

A rating decision of April 1999 assigned a 10 percent 
evaluation effective March 29, 1995 and a noncompensable 
evaluation effective February 1, 1996.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Prior to March 29, 1995, there was no more than slight 
impairment of sphincter control without leakage.  

3.  From March 29, 1995 through January 1996 there was 
constant slight or occasional moderate leakage, without 
occasional involuntary bowel movements, necessitating the 
wearing of a pad.  

4.  From February 1, 1996, no residual disability from rectal 
abscess and fistulectomy is demonstrated.  


CONCLUSION OF LAW

1.  The criteria for a compensable evaluation for rectal 
abscess and fistulectomy prior to March 29, 1995, have not 
been met.  38 U.S.C.A. §§  1155, 5107 (West 1991); 38 C.F.R. 
Part 4, § 4.114, Diagnostic Codes 7332, 7335 (1998).

2.  The criteria for a rating in excess of 10 percent for 
rectal abscess and fistulectomy from March 29, 1995 through 
January 1996 have not been met.  38 U.S.C.A. §§  1155, 5107 
(West 1991); 38 C.F.R. Part 4, § 4.114, Diagnostic Codes 
7332, 7335 (1998).

3.  The criteria for a current compensable evaluation for 
rectal abscess and fistulectomy have not been met. 
38 U.S.C.A. §§  1155, 5107 (West 1991); 38 C.F.R. Part 4, 
§ 4.114, Diagnostic Codes 7332, 7335 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Evaluative Criteria

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (1998).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155.  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing 
regulations include 38 C.F.R. §§ 4.1, 4.2 (1998), which 
require the evaluation of the complete medical history of the 
veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson 
v. West, 12 Vet. App. 119 (1999), it was held that evidence 
to be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  In that decision, the 
Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson v. West at 137.  The RO 
assigned staged ratings during the course of this appeal, and 
thus complied with the approach set forth in Fenderson.  
Additionally, the veteran was informed through the various 
statement and supplemental statements of the case as to what 
evidence was necessary for a higher rating.  

In each case, the Board must determine whether evidence 
supports the veteran's claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
fair preponderance of the evidence is against the claim, in 
which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise the 
lower rating will be assigned.  38 C.F.R. § 4.7 (1998).  All 
benefit of the doubt will be resolved in the veteran's favor.  
38 C.F.R. § 4.3 (1998).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence that the 
claim is well grounded.  See 38 U.S.C.A. § 5107(a) (West 
1991); Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  A 
well-grounded claim is a plausible claim, meaning a claim 
that appears to be meritorious.  See Murphy, 1 Vet.App. at 
81.  When a veteran is awarded service connection for a 
disability and subsequently appeals the initial assignment of 
a rating for that disability, the claim continues to be well 
grounded.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  

If the veteran submits evidence in support of a plausible 
claim, the VA has a duty to assist the veteran in any further 
development of the claim.  38 U.S.C.A. § 5107.  In the 
instant case, there is no indication that there are 
additional records which have not been obtained and which 
would be pertinent to the present claims.  Thus, no further 
development is required in order to comply with VA's duty to 
assist mandated by 38 U.S.C.A. § 5107(a).

The veteran's rectal abscess and fistulectomy are evaluated 
under Diagnostic Code (DC) 7335, which instructs that 
percentage ratings are assigned under impairment of sphincter 
control.  38 C.F.R. § 4.114.  A noncompensable rating is 
warranted when there is healed or slight impairment of the 
sphincter control, without leakage.  A 10 percent rating is 
assigned when there is constant slight or occasional moderate 
leakage.  A 20 percent rating is assigned when there are 
occasional involuntary bowel movements, necessitating the 
wearing of a pad.  38 C.F.R. § 4.114, Diagnostic Code 7332.  

Factual Background

At the time of the veteran's entry examination in April 1970, 
there were no pertinent complaints or findings.  During 
annual reenlistment examination of September 1987, several 
small noninflamed hemorrhoidal tags and a small nondraining 
pilonidal cyst tract on the right buttock were noted.  There 
was a scar from pilonidal cystotomy at the apex of the natal 
cleft.  

Service medical records of August 1989 show that the veteran 
sought treatment for perirectal abscess.  It was noted an 
abscess was drained 2 years before and had been draining 
weekly since.  He subsequently underwent multiple 
fistulectomy in August 1989.  In early September 1989, the 
fistulotomy was healing.  There were normal bowel movements, 
with some pain and minor bleeding.  At the end of September 
1989, the veteran was doing well and there was minimal 
drainage.  

In October 1989, the service medical records show that the 
veteran was 8 weeks status post anal fistulectomy and 
fistulotomy, with occasional blood on the toilet paper after 
bowel movements.  There was no drainage, pain was denied, and 
bowel movements were regular.  In November 1989, drainage was 
denied.  It was recommended that the veteran discontinue 
using pads and Sitz baths in order to better watch for 
draining.  In late November 1989, no drainage was found on 
examination.  The assessment was that the wound was 
granulating.  No further follow up was considered necessary 
and the veteran was to return to the clinic as needed.   

At the time of the service separation examination in April 
1994, the anus and rectum were normal.  The anal fistula and 
pilonidal cyst excisions were noted to be without sequelae.   

The veteran was afforded a VA examination in December 1994.  
It was noted by history that the veteran had a rectal fistula 
which was corrected with a fistulotomy in 1990, with no 
complications and no sequelae since.  Physical examination 
revealed no remaining evidence of a fistula tract around the 
rectum.  The pertinent final diagnosis was history of rectal 
fistula with fistulotomy in 1990, with no complications and 
no sequelae.  

VA outpatient treatment records of March 1995 show that the 
veteran sought treatment for complaints of one month's 
duration of pain and swelling in the area of an old 
perirectal incision.  Physical examination proved difficult 
due to pain with a small opening near the anal canal.  The 
assessment was probable fistula opening.  In October 1995, 
following reports of rectal bleeding, the veteran underwent a 
total colonoscopy with biopsy of transverse colon polyp.  A 
polyp was appreciated in the transverse colon, but no other 
lesions were in the rectum or anus.  

In April 1995, VA outpatient treatment records reveal that 
the veteran was seen for symptoms associated with right 
perianal fistula.  Physical examination disclosed a well 
healed scar.  The impressions were perianal fistula and mild 
internal hemorrhoids.  

VA outpatient treatment records of November 1995 show that 
the veteran was seen on postoperative day 1 of a superficial 
fistulotomy and Seton procedure for recurrent anal fistula.  
The veteran reported that the pain was satisfactory.  The 
assessment was that the fistulotomy was uncomplicated with 
postoperative pain controlled by medication.  On 
postoperative day 8 in December 1995, the veteran was doing 
well with mild constipation and intermittent rectal pain.  
The pain was well controlled with medication.  Later in 
December, the veteran stated that he was having drainage that 
was slightly bloody.  Tightening the Seton with a new rubber 
band was recommended.  Subsequently in that month, the Seton 
tension was adjusted to patient comfort.  The impression was 
that the fistula was almost healed.  

In January 1996, there was minimal drainage and no further 
pain.  The assessment was that the veteran was doing well.  
Bowel movements were described as normal.  Visual examination 
of the area showed that it was well healed posteriorly.  
Anoscopy revealed a well healed tract.  In October 1996, 
there was no recurrent fistula.  Anorectal symptoms were 
denied.  

VA outpatient treatment records of February 1997 show that 
the veteran's rectal fistula was by history only.  

The veteran was afforded a VA examination in February 1999.  
The examiner reviewed the veteran's claims file in detail.  
It was noted that since the repeat fistulectomy in November 
1995 the veteran has had no recurrent problems related to the 
rectum or anus.  At the time of his fistulectomy in November 
1995 the veteran was having problems with fecal leakage and 
involuntary bowel movements plus drainage from the fistula.  
Since the surgical procedure in November 1995, the veteran 
has good sphincter control, no fecal leakage or involuntary 
bowel movements.  He had occasional bleeding on the toilet 
tissue or in the toilet bowl following the passage of a hard 
stool.  He occasionally used Preparation H for itching.  

On physical examination, inspection of the anus showed a well 
healed pilonidal sinus operative scar with no evidence of any 
problem in the operative site.  There was some scarring at 
the anal sphincter but sphincter tone was good.  There was no 
evidence of any fecal leakage.  Anal sphincter tone was good 
and easily admitted the examining finger.  There was no 
obvious fissure or recurrent fistula.  The diagnosis was 
status postoperative anal fistulectomy procedure with no 
residual problems.    


Analysis

Initially, the veteran is seeking a compensable evaluation 
prior to March 29, 1995.  As noted above, either constant 
slight or occasional moderate leakage must be demonstrated.  
38 C.F.R. § 4.114, DC 7332.  The medical evidence shows that 
on service separation, there were no sequelae from past 
surgery.  The veteran was also afforded a VA examination in 
December 1994 in which there was again noted no sequelae.  It 
was not until March 29, 1995 that the veteran sought 
treatment for pertinent problems and the medical evidence 
provides relevant findings.  Consequently, the Board finds no 
basis on which to assign a compensable evaluation prior to 
March 29, 1995.  

A 10 percent rating was assigned for rectal abscess and 
fistulectomy effective March 29, 1995.  For a higher rating, 
occasional involuntary bowel movements necessitating the 
wearing of a pad must be shown.  Id.  A review of the medical 
evidence between March 29, 1995 through January 1996 does not 
demonstrate that the aforementioned criteria were met.  

Following issuance of the statement of the case, the veteran 
complained of leakage when he filed his substantive appeal in 
May 1995.  In another written statement in June 1995, the 
veteran stated that he wore a pad so there would be no 
leakage on his pants.  At the time of a 1999 VA examination, 
the veteran described involuntary bowel movements in 1995.  
The veteran is competent to relate his observable symptoms 
and to note what action he takes in response.  Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  The Board notes these 
statements but also reviews the medical records in 
conjunction with the pertinent time frame.  In December 1995, 
the medical records show that the veteran reported having 
drainage.  However, this and other medical records do not 
document that there were involuntary bowel movements 
necessitating the wearing of a pad.  Many of the outpatient 
treatment records during the relevant period contain 
recommendations for various of the veteran's symptoms, but 
the required use of a pad or a historical reference to using 
a pad is not shown.  By January 1996, bowel movements were 
described as normal and anoscopy showed a well-healed tract.  
The Board finds that the statements of the veteran that are 
contemporaneous to treatment are of higher probative value 
than the statements concurrent with a claim for benefits.  In 
this case, the medical findings and the reported history and 
complaints in the context of the medical records from that 
time period are of highest probative value but do not support 
the claim for a rating in excess of 10 percent.  
Consequently, the Board finds that the disability picture for 
this time period is consistent with the 10 percent rating 
that contemplates constant slight or occasional moderate 
leakage.  That is, the preponderance of the evidence is 
against the claim for a higher rating.  

As for a current compensable rating, the medical evidence 
shows that anorectal symptoms were denied in October 1996.  
Similarly, the rectal fistula was by history in February 
1997.  By February 1999, medical examination continued to 
reveal well-healed sites and no residual problems.  Since the 
medical data demonstrate healed fistulectomy without 
residuals, a current noncompensable evaluation is 
appropriate.  Id.  


ORDER

A compensable evaluation for rectal abscess and fistulectomy 
prior to March 29, 1995 is denied.  

A rating in excess of 10 percent for rectal abscess and 
fistulectomy from March 29, 1995 through January 1996 is 
denied.  

A current compensable rating for rectal abscess and 
fistulectomy is denied.



		
	M. Sabulsky
	Member, Board of Veterans' Appeals

 

